DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-17, in the reply filed on 01/05/2022 is acknowledged.
Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/05/2022.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 6 recites the limitation “a (C1-C12)alkyl polythiol, a (C6-C12)aromatic polythiol” in line 6, which is indefinite because “C1-C12” and “C6-C12” are enclosed in parentheses, which makes it unclear if they are limitations, reference characters, or abbreviations because reference characters and abbreviations are enclosed in parentheses. For further examination of the claims, this limitation is interpreted as “a C1-C12 alkyl polythiol, a C6-C12 aromatic polythiol”.
Claim 8 recites the limitation “(epoxy:thiol equivalents)” in line 3, which is indefinite because “epoxy:thiol equivalents” is enclosed in parentheses, which makes it unclear if it is a limitation, reference character, or abbreviation because reference characters and abbreviations are enclosed in parentheses. For further examination of the claims, this limitation is interpreted as “in epoxy:thiol equivalents”.
Claim 14 recites the limitation “an aromatic group (e.g., phenyl)” in line 5, which is indefinite because “e.g., phenyl” is enclosed in parentheses, which makes it unclear if it is a limitation, reference character, or abbreviation because reference characters and abbreviations are enclosed in parentheses. Also, “e.g.” is synonymous with “for example”, which renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. See MPEP § 2173.05(d). For further examination of the claims, this limitation is interpreted as “an aromatic group, or phenyl, ”.

Claim 14 recites the limitation “halide (F, Br, Cl, I)” in lines 6-7, which is indefinite because “F, Br, Cl, I” is enclosed in parentheses, which makes it unclear if it is a limitation, reference character, or abbreviation because reference characters and abbreviations are enclosed in parentheses. For further examination of the claims, this limitation is interpreted as “halide, F, Br, Cl, I, ”.
Claim 14 recites the limitation “(C1-C4)alkylphenyl, (C1-C4)alkenylphenyl” in line 7, which is indefinite because “C1-C4” is enclosed in parentheses, which makes it unclear if it is a limitation, reference character, or abbreviation because reference characters and abbreviations are enclosed in parentheses. For further examination of the claims, this limitation is interpreted as “C1-C4 alkylphenyl, C1-C4 alkenylphenyl”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Burns et al. (US 6,653,371 B1, cited in IDS) in view of Lieske et al. (US 3,597,410, cited in IDS).
Regarding claim 1, Burns teaches a curable (1:9, 26), one-part (1:26; 5:8, 16, 7:11; 16:10-11) epoxy/thiol resin composition (1:9-12, 26; 4:39-40, 47-53; 5:15-19, 29-31; 6:42-45, 58-59; 8:36-37, 51-52; 10:42-44) comprising an epoxy resin component comprising an epoxy resin having at least two epoxide groups per molecule (1:10-11; 4:49-51; 5:17-19; 6:42-44; 7:16), a thiol component comprising a polythiol compound having at least two primary thiol groups (1:11-12; 4:52-53; 7:16; 8:36-47), and a latent 
Burns does not teach that the curable, one-part epoxy/thiol resin composition further comprises a substituted barbituric acid soluble in the one-part epoxy/thiol resin composition. However, Lieske teaches N,N’-diphenylbarbituric acid (5:42; 6:10) that is used in a process for retarding the hardening of an epoxide resin at elevated temperatures which comprises admixing a retarding amount of the barbituric compound to a hardenable mixture of a hardenable epoxide compound containing more than one epoxide group in the molecule, and an organic polycarboxylic acid anhydride epoxide resin hardener, said hardenable mixture being maintained at a temperature sufficient to cause an epoxide resin hardening reaction (1:16-41). Burns and Lieske are analogous 
Regarding claim 2, the Office recognizes that all of the claimed physical properties are not positively taught by Burns, namely that the curable, one-part epoxy/thiol resin composition of claim 1 is curable at a temperature of at least 50°C. However, Burns in view of Lieske renders obvious all of the claimed ingredients, amounts, process steps, and process conditions of the curable, one-part epoxy/thiol resin composition of claim 1 as explained above. Furthermore, the specification of the instant application recites that in certain embodiments, the nitrogen-containing catalyst is capable of activation at temperatures at or above 50°C to effect the thermal curing of the epoxy resin (p. 14, l. 14-16), that in in certain embodiments, the nitrogen-containing catalysts are amine-containing catalysts (p. 14, l. 28-29), that some amine-containing catalysts have at least two groups of formula -NR2H, wherein R2 is selected from hydrogen, alkyl, aryl, alkaryl, or aralkyl (p. 14, l. 29-30), that exemplary nitrogen-containing catalysts for use herein include a reaction product of phthalic anhydride and an aliphatic polyamine, more particularly a reaction product of approximately equimolar 
Regarding claim 3, Burns teaches that the epoxy resin comprises a polyglycidyl ether of a polyhydric phenol (7:26-31), a reaction product of a polyhydric alcohol with epichlorohydrin (7:32-34), an epoxidised (poly)olefinic resin (7:34-35), an epoxidised phenolic novolac resin (7:35), an epoxidised cresol novolac resin (7:35-36), a cycloaliphatic epoxy resin (7:36), a glycidyl ether ester (7:37), a polyglycidyl ester (7:39), a urethane modified epoxy resin (7:41), or a combination of two or more thereof (7:48-49).

Regarding claim 5, Burns teaches that the epoxy resin component is present in an amount of about 40 wt-% to about 80 wt-%, based on the total weight of the epoxy/thiol resin composition (8:31-33).
Regarding claim 6, Burns teaches that the polythiol compound comprises trimethylolpropane tris(beta-mercaptopropionate), trimethylolpropane tris(thioglycolate), pentaerythritol tetrakis(thioglycolate), pentaerythritol tetrakis(beta-mercaptopropionate), dipentaerythritol poly(beta-mercaptopropionate), ethylene glycol bis(beta-mercaptopropionate), a (C4 or C6)alkyl polythiol, or a (C8 or C9)aromatic polythiol (8:37-47).
Regarding claim 7, Burns teaches that the thiol component is present in an amount of about 25 wt-% to about 50 wt-%, based on a total weight of the curable epoxy/thiol resin composition (8:47-50).
Regarding claim 8, Burns teaches that the epoxy component and the thiol component are present in a ratio of from about 0.5:1 to about 1.5:1 (epoxy:thiol equivalents) (8:51-54).
Regarding claim 9, Burns teaches that the latent hardener is AJICURE PN-23 that is a reaction product of a polyfunctional epoxy compound, an imidazole compound and phthalic anhydride (9:10-18), wherein an example given of commercially available solid dispersion-type amine adduct latent curing accelerator is Ajicure PN-23 (2:14-17), which reads on wherein the nitrogen-containing catalyst is solid at room temperature as claimed.

Regarding claim 11, Burns teaches that the latent hardener is a reaction product of phthalic anhydride and an aliphatic polyamine (9:3-6), a reaction product of approximately equimolar proportions of phthalic acid and diethylene triamine (9:6-8), a reaction product of a polyfunctional epoxy compound, an imidazole compound and phthalic anhydride (9:10-13), an amine adduct latent accelerator (9:23-25), the reaction product of a compound having one or more isocyanate groups in its molecule with a compound having at least one primary or secondary amino groups in its molecule (9:25-28), 2-heptadeoylimidazole, 2-phenyl-4,5-dihydroxymethylimidazole, 2-phenyl-4-methyl-5-hydroxymethylimidazole, 2-phenyl-4-benzyl-5-hydroxymethylimidazole, 2,4-diamino-8-2-methylimidazolyl-(1)-ethyl-5-triazine, an additional product of triazine with isocyanuric acid, succinohydrazide, adipohydrazide, isophtholohydrazide, o-oxybenzohydrazide, salicylohydrazide (9:29-37), AMICURE MY-24, AMICURE GG-216, AMICURE ATU CARBAMATE, or NOVACURE HX-372 (9:38-43), which reads on wherein the nitrogen-containing catalyst is an amine-containing catalyst as claimed.
Regarding claim 12, Burns teaches that the latent hardener is present in amounts of from about 5 to about 45 parts per 100 parts of the epoxy resin (9:44-47), which reads on wherein the amine-containing catalyst is present in the curable epoxy/thiol composition in an amount of about 5 part to about 45 parts per 100 parts of the epoxy resin component as claimed.

Regarding claim 14, as explained above for claim 1, before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Lieske’s N,N’-diphenylbarbituric acid to modify Burns’s curable, one-part epoxy/thiol resin composition, which would read on wherein the barbituric acid derivative is of the Formula (II): wherein one or more of the R3, R4, and R5 groups are represented by hydrogen, or an aromatic group (e.g., phenyl), and further wherein at least one of the R3, R4, and R5 groups is not hydrogen as claimed.
Regarding claim 15, Burns does not teach that the barbituric acid derivative is selected from 1-benzyl-5-phenylbarbituric acid, 1-cycloheyl-5-ethylbarbituric acid, 1,3-dimethylbarbituric acid, and a combination thereof. However, Lieske teaches a barbituric compound having the formula 
    PNG
    media_image1.png
    303
    262
    media_image1.png
    Greyscale
 wherein Y is a member that is O, R2 represents alkyl having 1 carbon atom, and R1 represents hydrogen (2:56-72), wherein the barbituric compound is added to a hardenable mixture in an amount 
    PNG
    media_image1.png
    303
    262
    media_image1.png
    Greyscale
 wherein Y is a member that is O, R2 represents alkyl having 1 carbon atom, and R1 represents hydrogen, to modify Burns’s curable, one-part epoxy/thiol resin composition, which would read on wherein the barbituric acid derivative is 1,3-dimethylbarbituric acid as claimed. One of ordinary skill in the art would have been motivated to do so because Lieske teaches that the barbituric compound having the formula 
    PNG
    media_image1.png
    303
    262
    media_image1.png
    Greyscale
 wherein Y is a member that is O, R2 represents alkyl having 1 carbon atom, and R1 represents hydrogen (2:56-72), is beneficial for prolonging the reaction period of a hardenable mixture and for effect a desired delay in the reaction period of a hardenable mixture of a hardenable epoxide compound 
Regarding claim 16, Burns does not teach that the barbituric acid derivative is present in the curable epoxy/thiol resin compositions in an amount of 0.01 wt-% to 1 wt-%, based on the total weight of the epoxy/thiol resin composition. However, Lieske teaches N,N’-diphenylbarbituric acid (5:42; 6:10) that is used in a process for retarding the hardening of an epoxide resin at elevated temperatures which comprises admixing a retarding amount of the barbituric compound to a hardenable mixture of a hardenable epoxide compound containing more than one epoxide group in the molecule, and an organic polycarboxylic acid anhydride epoxide resin hardener, said hardenable mixture being maintained at a temperature sufficient to cause an epoxide resin hardening reaction (1:16-41), wherein the amount of the N,N’-diphenylbarbituric acid is 1 gram per 
Regarding claim 17, the Office recognizes that all of the claimed physical properties are not positively taught by Burns, namely that the curable, one-part epoxy/thiol resin composition of claim 1 is stable at room temperature for a period of at least 2 weeks. However, Burns in view of Lieske renders obvious all of the claimed ingredients, amounts, process steps, and process conditions of the curable, one-part epoxy/thiol resin composition of claim 1 as explained above. Furthermore, the specification of the instant application recites that the curable epoxy/thiol resin compositions of the present disclosure show improved storage stability at room temperature (p. 6, l. 23-24), that the curable epoxy/thiol resin compositions are stable at room temperature for a period of at least 2 weeks, at least 4 weeks, or at least 2 months (p. 6, l. 26-28), that such soluble acids function as stabilizers of the nitrogen-containing catalyst in the epoxy/thiol resin compositions of the present disclosure (p. 18, l. 3-4), and that desirably, the nitrogen- containing catalyst is stabilized against curing the epoxy resin at room temperature for a period of at least 2 weeks, at least 4 weeks, or at least 2 months (p. 18, l. 4-6). Therefore, the claimed physical properties would naturally 

	
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID KARST whose telephone number is (571)270-7732. The examiner can normally be reached Monday-Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DAVID T KARST/Primary Examiner, Art Unit 1767